Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [23 May 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[May 23, 1778]
J’ai l’honneur de vous envoyer Monsieur et cher confrère le rapport du projet d’établissement de M. De la Blancherie Tel que nous nous proposons de le lire aujourd’hui à l’Académie. Et comme l’usage ainsi que je vous le mandois par ma lettre du mardy, qui a été perdue, est que tous les commissaires l’ayent lu avant qu’on en fasse lecture à l’Académie et que ceux qui ne peuvent être presens à cette lecture le signent pour marquer qu’ils l’approuvent, je vous l’envoye pour que vous ayez la bonté de remplir ces deux conditions qu’observent les commissaires absens dans ces rapports.
Me permettez vous Mon cher Docteur que je vous mene diner demain avec Mde. Le Roy un Physicien l’abbé le Noble que vous verrez peut être aujourd’hui et qui entend très bien ce qui regarde l’aimant, particulierement les aimans artificiels. Adieu Monsieur et cher confrère. Je me fais une fête d’avoir l’honneur de vous voir et de dîner avec vous demain car il y a bien Long-tems que je n’ai passé que des momens bien courts avec vous
Le Roy

P.S. Si vous trouvez l’observation de M. Inghenhausen sur la découverte de M. Priestley relativement au charbon vous me ferez plaisir de la donner à mon domestique avec le rapport signé. Je la lirai aujourd’hui à l’Académie. Adieu Mon Illustre confrère.

